Case: 21-30324    Document: 00516357309        Page: 1     Date Filed: 06/14/2022




          United States Court of Appeals
               for the Fifth Circuit                            United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   June 14, 2022
                                No. 21-30324                      Lyle W. Cayce
                                                                       Clerk

   Elizabeth Fry Franklin; Cynthia Fry Peironnet,

                                                         Plaintiffs—Appellants,

                                    versus

   Regions Bank,

                                       Defendant—Appellee,
   ___________________________________________

   Eleanor Baugnies de Paul de St. Marceaux,

                                                          Plaintiff—Appellant,

                                    versus

   Regions Bank,

                                                         Defendant—Appellee.


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                  USDC Nos. 5:16-CV-1152, 5:17-CV-1047


   Before Wiener, Graves, and Duncan, Circuit Judges.
   Stuart Kyle Duncan, Circuit Judge:
Case: 21-30324        Document: 00516357309              Page: 2       Date Filed: 06/14/2022




                                          No. 21-30324


           Two sisters and a family friend own a large farm in north Louisiana.
   The farm sits atop the storied Haynesville Shale, one of the largest natural
   gas fields in the lower forty-eight states. In 2007, a bank’s landman who was
   managing the sisters’ interests extended a mineral lease for only a tenth of
   the farm. Or so he thought. The landman had misread the extension, which
   covered the whole farm. The timing could not have been worse. Within
   months, advances in drilling technology would open up the Haynesville
   Shale. Lease bonuses soared. But the faulty extension clouded the sisters’
   farm, possibly cutting them out of the bonanza.
           The sisters sued the bank for breach of contract. The district court
   found the landman violated the standards of his profession by extending the
   entire lease. But the court ruled this was a “mistake in judgment” under the
   bank’s contract with the sisters, shielding the bank from liability. It also ruled
   the mistake was not gross fault, which a Louisiana contract cannot exculpate.
           We affirm in part, reverse in part, and remand. The landman did not
   make a mistake in judgment, but a mistake pure and simple. He misread the
   extension. The contract’s exculpatory clause does not cover this kind of
   error, and so we must reverse the dismissal of the sisters’ claims. 1 Because
   we reject the squirrelly notion that the landman’s oversight was a mistake in
   judgment, we need not address whether it was gross fault.
           We remand as to damages. The extension stuck the sisters with a
   lower royalty rate than they would have gotten otherwise. But the parties’
   experts disagree over whether the differing rates would make any economic
   difference. The district court did not resolve this technical, fact-bound




           1
             The district court separately ruled that the family friend did not have a contract
   with the bank to manage her mineral interests. We do not disturb that ruling.




                                                2
Case: 21-30324         Document: 00516357309             Page: 3      Date Filed: 06/14/2022




                                          No. 21-30324


   question. It is not our role to do so in the first instance. So, we remand for
   further proceedings consistent with this opinion.
                                               I.
                                               A.
          Plaintiffs-Appellants Elizabeth Fry Franklin, Cynthia Fry Peironnet,
   and Eleanor Baugnies de Paul de St. Marceaux 2 own undivided interests in a
   1,805.34-acre farm in Caddo Parish, Louisiana. Franklin and Peironnet, who
   are sisters, each inherited a 2/6 share in the property from their mother.
   Baugnies inherited a 1/6 share from Franklin and Peironnet’s late sister,
   Penelope. 3 Under the farm lie deposits of natural gas. The shallower source
   is a sandstone area known as the “Cotton Valley.” The deeper source,
   starting some ten thousand feet below the surface, is a rock formation known
   as the “Haynesville Shale,” containing vast quantities of natural gas.
          In July 2001, Franklin and Peironnet executed “managing agency
   agreements” with Regions Bank. In September 2001, Baugnies executed a
   similar agency agreement with Regions. Each agreement was signed for
   Regions by Carol Rushton. 4 They encompassed management of the
   landowners’ surface interests but not their mineral interests. In December
   2001, Peironnet signed an additional agreement with Regions to handle her
   mineral interests. Franklin agreed to have Regions manage her mineral




          2
            We refer to the plaintiffs individually as “Franklin,” “Peironnet,” and
   “Baugnies,” and collectively as the “landowners.”
          3
              Another 1/6 share is owned by Pamela Comegys, who is not a party to this case.
          4
            Rushton was the landowners’ point of contact at Hibernia National Bank, which
   had managed their assets since the mid-1990s. When Rushton left Hibernia for Regions in
   2001, the landowners moved their accounts to Regions.




                                                3
Case: 21-30324      Document: 00516357309          Page: 4    Date Filed: 06/14/2022




                                    No. 21-30324


   interests in June 2004. Rushton asked Baugnies to sign a similar mineral
   agreement, but Baugnies declined.
          The mineral agreements authorize Regions to develop Franklin and
   Peironnet’s “oil, gas, and other mineral interests.” Both agreements contain
   this exculpatory clause:
          The Bank shall never be individually liable or responsible to
          Owner for any loss, damage or injury sustained by reason or
          account of any mistake in judgment of the Bank occurring in
          connection with the exercise of these powers of attorney or that
          may be granted by any other power of attorney or delegation of
          authority to act; and Owner, to induce Bank to accept this
          appointment, hereby releases and forever discharges the Bank
          from any and all liability and responsibility for any and all such
          loss, damage or injury.
   The agreements were executed for Regions by a professional landman,
   Joseph Hand, who then began managing the sisters’ mineral interests. As to
   Baugnies, Hand testified that he managed only her surface interests.
                                         B.
          In June 2004, Hand negotiated on Franklin and Peironnet’s behalf a
   mineral lease with Prestige Exploration. The lease covered the entire
   1,805.34 acres and had a three-year term starting June 22, 2004. Prestige paid
   a lease bonus of $100 per acre and agreed to pay a 20% royalty on the gross
   proceeds.
          The lease included two standard “use-it-or-lose-it” clauses. The first
   provided that, at the end of the term, the lease would automatically extend as
   to any acreage that had been drilled and was still producing gas in paying




                                          4
Case: 21-30324       Document: 00516357309             Page: 5      Date Filed: 06/14/2022




                                        No. 21-30324


   quantities. 5 The second clause terminated the lease as to “deep rights”—i.e.,
   mineral rights more than 100 feet below the deepest depth drilled—even if
   there was a shallower well producing paying quantities.
          Hand signed the lease for Franklin and Peironnet. Baugnies signed for
   herself. Hand testified that, although he represented only Franklin and
   Peironnet, he sent the lease to Baugnies “as a courtesy” and told her she
   would be “welcome to do the same thing, but you’re under no obligation to
   do so.” Shortly after that, Prestige assigned the lease to Matador Resources.
                                             C.
          In 2007, as the lease neared expiration, Matador had drilled on all but
   168.95 acres (i.e., less than a tenth of the entirety). Drilling had entered only
   the Cotton Valley and not the Haynesville Shale below it. Accordingly, the
   lease was set to expire as to the nonproducing 168.95 acres and also as to the
   “deep rights” below the remaining acreage.
          In May 2007, Matador’s Russell Mouton contacted Regions and the
   landowners to negotiate an extension of the lease. At this point, John Moore,
   another professional landman at Regions, had taken over management of
   Franklin and Peironnet’s mineral interests from Hand. Matador sought a 12-
   month extension for $33 per acre. Moore countered at $100 per acre. They
   ultimately settled at $75 per acre for an 18-month extension.
          Moore testified that he did not represent Baugnies in these
   negotiations. When first contacted by Mouton, Moore maintained he
   represented only Franklin and Peironnet and did not even know Baugnies.
   Mouton reached out to Baugnies directly, and she, in turn, contacted Moore



          5
            Conversely, the lease would expire as to any undeveloped acreage. This is known
   as a “horizontal Pugh clause.”




                                              5
Case: 21-30324      Document: 00516357309          Page: 6   Date Filed: 06/14/2022




                                    No. 21-30324


   (she stated she did not realize Moore “was on [her] account”). Baugnies was
   not happy after talking with Moore, claiming he “was very rude and not []
   willing to provide services” as Hand had always done. After that, Baugnies
   did not speak “very much” with Moore about the lease extension. Instead,
   she communicated with Mouton directly.
          Moore executed the lease extension on Franklin and Peironnet’s
   behalf on August 22, 2007. Baugnies signed the extension for herself. She
   claimed that she did so because Hand (the previous landman) advised her to.
   But Hand testified he did not work on the extension at all. Baugnies admitted
   that neither Moore nor Rushton advised her to sign the extension.
          After the extension was executed, Matador paid each of the
   landowners a lease bonus payment that reflected the value of 168.95 acres.
   For example, Franklin and Peironnet each received $4,224, which
   corresponds to $75 per acre for a one-third share of 168.95 acres. But there
   was a problem. The lease extension does not say it was limited to 168.95 acres.
   Entitled “Amendment of Oil and Gas Lease (Extension of Primary Term),”
   the document amended the 2004 lease only by replacing the original three-
   year term with a term of four years and six months. As for the acres covered,
   however, the extension pointed back to the 2004 lease. Indeed, it emphasized
   that “[e]xcept as amended hereby, said Lease shall remain unchanged.” In
   other words, Moore made a mistake. Moore meant to extend the 2004 lease
   only as to the 168.95 acres, but, as the district court found, he signed a
   document whose “legal effect [was] extending the entire 2004 lease for
   eighteen (18) months, including the deep rights,” for which “[n]o
   consideration was paid by Matador.”
                                        D.
          The mistake was poorly timed. Mere months after the faulty
   extension, in early 2008, new drilling technology emerged that would open




                                         6
Case: 21-30324       Document: 00516357309         Page: 7   Date Filed: 06/14/2022




                                    No. 21-30324


   up the Haynesville Shale. Lease values skyrocketed, reaching a peak in July
   and August 2008 of $25,000 to $30,000 per acre. Prices began receding
   shortly thereafter, however, and crashed in late 2008 due to a steep drop in
   natural gas prices. Shortly before those events, in April 2008, Matador and
   Regions (through Hand) began squabbling over how many acres the 2007
   extension covered—Matador thought the entire acreage, Hand thought only
   the 168.95 acres. Regions advised Franklin and Peironnet to sue Matador to
   settle the issue. They did so in state court on May 15, 2008, and Baugnies
   later joined as a plaintiff.
          Around this time, Petrohawk Energy contacted Regions about a
   mineral lease on the farm. On May 4, 2008, Petrohawk offered $8,750 per
   acre with a 25% royalty, contingent on Petrohawk’s ability to lease all depths
   of the Haynesville Shale. The offer was accepted by a Regions vice president
   on May 7, 2008. During initial discussions, Regions informed Petrohawk
   about the dispute over the extension and the Matador lawsuit. After
   investigating, Petrohawk agreed in July 2008 to lease the deep rights below
   the 1,636.39 acres in dispute with Matador. Petrohawk also agreed to fund
   the Matador lawsuit up to $50,000 and “tak[e] [it] over” for the landowners
   and Regions. The final lease agreement with Petrohawk provided a
   nonrefundable lease bonus price of $8,750 per acre, a 25% royalty, and a
   three-year term. The lease was executed on July 16, 2008, and the
   landowners were paid the bonuses.
          That same day, Matador assigned its lease to Chesapeake Louisiana
   for $20,000 per acre plus a 25% royalty. At this point, Chesapeake and
   Petrohawk had conflicting interests in the deep rights below 1,636.39 acres of
   the farm.




                                         7
Case: 21-30324     Document: 00516357309           Page: 8   Date Filed: 06/14/2022




                                    No. 21-30324


                                        E.
          The Louisiana Supreme Court decided the Matador suit in 2013. See
   Peironnet v. Matador Res. Co., 2012-2292 (La. 6/28/13); 144 So. 3d 791. The
   court ruled that the 2007 extension unambiguously extended the original
   2004 lease for all 1,805.34 acres, including the deep rights. It found Moore’s
   mistake both unilateral and inexcusable, calling the error “easily detectable
   and [one that] could have been rectified by a minimal amount of care, i.e., by
   simply reading the document and/or by requesting simple changes to the
   written offer before acceptance.” Id. at 814 (citations omitted).
          So, Matador’s lease prevailed, Petrohawk could not drill into the
   Haynesville Shale, and the landowners received no royalties from Petrohawk.
   The landowners were stuck with their 2007 lease extension with Matador,
   which gave them the 20% royalty rate in the 2004 lease.
                                        F.
          The landowners then sued Regions for breach of contract in the
   Western District of Louisiana. They alleged Moore mishandled the lease
   extension, which prevented them from obtaining higher bonus and royalty
   payments from Petrohawk as to the 1,636.39 acres.
          After a four-day bench trial, the district court dismissed the
   landowners’ claims and entered judgment for Regions. The court first
   concluded that Baugnies failed to prove she had a contract with Regions to
   manage her mineral interests. It next concluded that Regions breached the
   mineral agreements with Franklin and Peironnet when Moore signed the
   extension without limiting it to 168.95 acres, excluding the deep rights, or
   receiving compensation for the full acreage.
          The court held, however, that Regions was not liable to Franklin and
   Peironnet because the exculpatory clause in the agreements excused Moore’s




                                         8
Case: 21-30324      Document: 00516357309          Page: 9    Date Filed: 06/14/2022




                                    No. 21-30324


   “mistake in judgment.” It further held that Moore’s mistake did not amount
   to “gross fault” that would nullify the exculpatory clause under Louisiana
   law. See La. Civ. Code Ann. art. 2004. Finally, the court concluded that
   even if Regions were liable for Moore’s mistake, the landowners could not
   show the faulty lease extension damaged them. The landowners timely
   appealed.
                                         II.
          We begin with Baugnies. She argues the district court erred in finding
   she did not have an oral or implied contract with Regions to manage her
   mineral interests. In Louisiana, “[t]he existence or non-existence of a
   contract is a finding of fact.” Bruneau v. Crescent City Cleaning Servs. Corp.,
   16-17, p. 6 (La. App. 5 Cir. 12/14/16); 209 So. 3d 286, 291 (citation omitted);
   see also, e.g., Townsend v. Urie, 00-0730, p. 6 (La. App. 1 Cir. 5/11/01); 800
   So. 2d 11, 15 (citation omitted), writ denied, 01-1678 (La. 9/21/01); 797 So. 2d
   674. We review the district court’s finding for clear error and will upset it
   only if we have a “definite and firm conviction that a mistake has been
   committed.” Luwisch v. Am. Marine Corp., 956 F.3d 320, 326 (5th Cir. 2020).
   It is not enough that we might have weighed the evidence differently. Ibid.
          A contract arises when the parties give consent through offer and
   acceptance. La. Civ. Code Ann. art. 1927. One may consent orally, in
   writing, or by indicating consent in some other way. Ibid. A contract may also
   be implied “from facts and circumstances showing a mutual intention to
   contract.” Dumas & Assocs., Inc. v. Lewis Enters. Inc., 29,900, p. 7 (La. App.
   2 Cir. 12/22/97); 704 So. 2d 433, 438 (citation omitted). “Consent to an
   obligation may be implied from action only when circumstances
   unequivocally indicate an agreement or when the law presumes it.”
   Okuarume v. S. Univ. of New Orleans, 17-0897, p. 6 (La. App. 4 Cir. 4/25/18);
   245 So. 3d 1260, 1265 (citation omitted). To prove a contract’s existence, a




                                          9
Case: 21-30324       Document: 00516357309              Page: 10       Date Filed: 06/14/2022




                                         No. 21-30324


   party must provide a witness and corroborating evidence. La. Civ. Code
   Ann. art. 1846; see Hodson v. Daron Cavaness Builder, Inc., 2017-1235, p. 3
   (La. App. 1 Cir. 2/27/18); 243 So. 3d 597, 599.
           We see no error, clear or otherwise, in the district court’s finding that
   Baugnies did not have an oral or implied agreement with Regions to manage
   her mineral interests. Unlike Franklin and Peironnet, Baugnies never signed
   a written agreement for mineral-interests management. In fact, she declined
   to do so. Her agency contract with Regions pertained to real estate services,
   “such as rental and leasing of property, sales negotiations, [and] payment of
   real estate taxes,” not mineral interests. Franklin v. Regions Bank, No. 5:16-
   cv-01152, 2021 WL 1907836, at *1 (W.D. La. May 12, 2021). Further, Hand
   (the first Regions landman) testified that when he negotiated the original
   mineral lease in 2004, he did not represent Baugnies. Hand only managed
   Baugnies’s surface interests. And Baugnies did not pay Regions for mineral
   management services. 6 As to the 2007 extension with Matador, Hand
   testified he was uninvolved and did not advise Baugnies about it. Moore (the
   second Regions landman) informed Matador that Regions did not represent
   Baugnies, which was corroborated by Matador’s Mouton. Instead, Mouton
   explained that he dealt directly with Baugnies on the extension, which
   Baugnies herself confirmed. 7 And when executing the extension, Mouton
   differentiated the two transactions—one with Regions, on behalf of Franklin
   and Peironnet, and one with Baugnies.




           6
            The district court found that, prior to the Petrohawk lease in 2008, Baugnies only
   paid a standard $150 monthly fee to Regions pursuant to her real estate management
   agreement.
           7
              Baugnies herself testified that she “no longer dealt very much with Mr. Moore”
   after her first call with him.




                                               10
Case: 21-30324     Document: 00516357309           Page: 11    Date Filed: 06/14/2022




                                    No. 21-30324


          Given such evidence, the district court found that “Baugnies has not
   proven she had an oral or implied-in-fact contract with Regions prior to 2008
   and certainly not at the time the lease extension at issue was negotiated and
   signed.” That finding is not “implausible in light of the record considered as
   a whole.” Hess Corp. v. Schlumberger Tech. Corp., 26 F.4th 229, 233 (5th Cir.
   2022) (citation omitted). We will not disturb it.
                                        III.
          We turn to Franklin and Peironnet. They fault the district court’s
   ruling that the exculpatory clause in the mineral agreements shielded Regions
   from Moore’s mishandling of the 2007 extension. Specifically, they contend
   Moore’s error was not a “mistake in judgment” under the clause and, even
   if it were, the error was gross fault that would nullify the clause. We conclude
   that Moore’s error was not a mistake in judgment, so we need not reach
   whether he committed gross fault.
          While finding that Moore “violated the standard of care of a
   landman,” the district court nonetheless concluded Moore committed a
   “mistake in judgment” under the exculpatory clause. We review de novo the
   district court’s interpretation of the clause as well as its application of the
   clause to undisputed facts. See Feld Motor Sports, Inc. v. Traxxas, L.P., 861
   F.3d 591, 597 (5th Cir. 2017); Sheline v. Dun & Bradstreet Corp., 948 F.2d 174,
   176 (5th Cir. 1991).
          Drawing on a standard legal dictionary, the district court defined
   “mistake” as an “error, misconception, or misunderstanding,” and
   “judgment” as “the mental faculty that causes one to do or say certain things
   at certain times, such as exercising one’s own discretion or advising others.”
   See Mistake, Black’s Law Dictionary (10th ed. 2009); Judgment,
   Black’s Law Dictionary (10th ed. 2009). Turning to the facts, the
   court pointed out that Moore “engaged in negotiations” with Matador,




                                          11
Case: 21-30324     Document: 00516357309            Page: 12   Date Filed: 06/14/2022




                                     No. 21-30324


   “read the lease extension,” but “simply failed to comprehend that the lease
   extension extended the entire lease, including the deep rights.” Based on this
   reasoning, the court concluded that “what Moore did was a ‘mistake in
   judgment.’” We disagree.
          No one doubts that Moore made a “mistake.” He thought the
   extension covered only 168.95 acres when it actually covered all 1,805.34
   acres. The question here, though, is whether that mistake was one of
   “judgment”—i.e., of “exercising . . . discretion.” Judgment, Black’s
   Law Dictionary (10th ed. 2009). It was not. One makes a mistake in
   judgment by “fail[ing] to adopt the best or wisest course,” Smith v. Marquette
   Cas. Co., 247 La. 1054, 1065 (1965); 176 So. 2d 133, 137 (collecting sources),
   improperly “weigh[ing] competing interests,” Wedgeworth v. Fibreboard
   Corp., 706 F.2d 541, 545 (5th Cir. 1983) (citation omitted), or fumbling “a
   hard choice between competing courses,” Crescent Towing & Salvage Co. v.
   CHIOS BEAUTY MV, 610 F.3d 263, 267–68 (5th Cir. 2010) (citation
   omitted). Moore’s mistake was not like that. He did not, for example,
   unwisely accept a low price per acre or royalty rate when he could have gotten
   a better deal for the sisters. That would have been a mistake in judgment.
          What Moore did was a mistake, full stop. He misread the lease
   extension. As the Louisiana Supreme Court explained, this error “was easily
   detectable and could have been rectified by a minimal amount of care, i.e., by
   simply reading the document and/or by requesting simple changes to the
   written offer before acceptance.” Peironnet, 144 So. 3d at 814 (citations
   omitted); see also Tweedel v. Brasseaux, 433 So. 2d 133, 137 (La. 1983) (“[I]f a
   party can read, it behooves him to examine an instrument before signing
   it . . . .”). To find that this error fell within the exculpatory clause would
   misread the clause to forgive any mistake, not just mistakes in judgment. See,
   e.g., Parkcrest Builders, LLC v. Liberty Mut. Ins. Co., 26 F.4th 691, 695 (5th
   Cir. 2022) (“Louisiana law disfavors interpretations that render words or



                                         12
Case: 21-30324     Document: 00516357309           Page: 13   Date Filed: 06/14/2022




                                    No. 21-30324


   phrases superfluous, and a court should read each term in light of the contract
   as a whole.” (citing Lobell v. Rosenberg, 15-0247, p. 9 (La. 10/14/15); 186 So.
   3d 83, 89)); La. Civ. Code Ann. art. 2049.
          Accordingly, the district court erred in finding Moore’s conduct was
   a “mistake in judgment” covered by the exculpatory clause.
                                         IV.
          Given our conclusion that the exculpatory clause cannot shield
   Regions from liability, we must address the district court’s alternative ruling
   that the sisters failed to show they were damaged by Moore’s mistake.
   Calculation of damages is a finding of fact we review for clear error. Luwisch,
   956 F.3d at 326 (citation omitted).
          Franklin and Peironnet advance two theories of how they were
   damaged by the mishandling of the lease extension. First, they argue that
   otherwise they would have received a higher lease bonus than the $8,750 per
   acre they received from Petrohawk in July 2018. Second, they argue that they
   would have received a higher royalty rate from the Petrohawk lease (25%)
   than from the Matador lease (20%).
          The district court addressed only the first damages theory, and we see
   no clear error in that ruling. Franklin and Peironnet point out that
   Petrohawk’s initial May 2018 offer of $8,750 per acre was not finalized until
   July 2018 due to the cloud on the title created by the lease extension. Because
   bonuses were higher in July 2018, they argue they should receive the
   difference between the July rate and the $8,750 per acre they received. The
   district court did not clearly err in rejecting this argument. As the court
   explained, had there been no lease extension, Regions’ acceptance of the
   Petrohawk offer in May 2018 “would have been binding and would have
   resulted in Plaintiffs receiving exactly what they received, which was
   $8,750.00 per acre in lease bonus payments[.]” Hand testified that he would




                                         13
Case: 21-30324        Document: 00516357309              Page: 14       Date Filed: 06/14/2022




                                          No. 21-30324


   have accepted Petrohawk’s $8,750 offer immediately had the deep rights
   been available. And Petrohawk made offers on several other Regions
   properties, with each around $8,750 per acre. This evidence thus supports
   the district court’s finding that Regions would have accepted the $8,750 per
   acre bonus and finalized the agreement in May 2018 had the extension
   excluded the deep rights. Accordingly, the court did not clearly err.
           We must remand for further proceedings, however, because the
   district court did not squarely address Franklin and Peironnet’s second
   damages theory—namely, that Moore’s error stuck them with the 20%
   royalty rate from the original lease, depriving them of the 25% rate from the
   Petrohawk lease. See supra Sections I.B, I.E. Because the evidence supports
   the finding that Regions would have immediately accepted Petrohawk’s May
   2018 offer absent the cloud on the deep rights, it follows that, but for the
   mistaken lease extension, the landowners would have received a 25% and not
   a 20% royalty rate. 8
           The matter is not as simple as mathematically calculating the
   difference between a 20% and a 25% rate. Each side presented conflicting
   expert testimony on how the respective rates would apply. 9 The district court
   did not address this issue or make any credibility or fact findings regarding
   the dueling experts. That is not our job, and so we leave the matter to the



           8
             The district court suggested that the royalty rates in the original 2004 lease and
   the Petrohawk lease were the same. The record plainly reflects, however, that the original
   lease had a 20% rate and the Petrohawk lease had a 25% rate.
           9
             The district court noted this disagreement but did not resolve it. The Petrohawk
   lease’s 25% royalty rate was “at the well,” equivalent to net proceeds. By contrast, the
   Matador lease’s 20% royalty rate was on gross proceeds. Regions’ experts opined that the
   20% gross proceeds rate gave the sisters nearly $1,000,000 more than the Petrohawk “at
   the well” rate. On the other hand, the sisters’ expert opined that the 20% royalty rate
   caused them to lose over $6,000,000 in royalties by comparison to the Petrohawk lease.




                                               14
Case: 21-30324     Document: 00516357309           Page: 15    Date Filed: 06/14/2022




                                    No. 21-30324


   district court on remand. See Strauch v. Gates Rubber Co., 879 F.2d 1282, 1285
   (5th Cir. 1989) (“An appellate Court is in no position to weigh conflicting
   evidence and inferences or to determine the credibility of witnesses; that
   function is within the province of the finder of fact.” (citation omitted)).
                                         V.
          Accordingly, the district court’s judgment is AFFIRMED in part,
   REVERSED in part, and REMANDED for further proceedings
   consistent with this opinion.




                                          15